Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry 
1.	Claims 2-18 have been canceled without prejudice or disclaimer. New claims 19 and 20 were added. Currently claims 1 and 19-20 are pending and under consideration. 
Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the examiner on form PTO-892 or applicant on PTO-1449 has cited the references they have not been considered. 
3.	The information disclosure statement filed 8/6/20 has been considered as to the merits before First Action.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
I.	The use of the trademarks has been noted in this application. For example, please see TWEEN on page 46 section 0170 and page 49 section 0178.  
They should be capitalized wherever they appear and be accompanied by the generic terminology. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
II.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 4 section 0011.
Abstract
5.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The first line of the specification should be updated to include US Patent #10,787,516. 


Claim Objections
7.	Claims 1 and 19-20 are objected to because of the following informalities:  The claims utilize the acronym “AXL”. Although the term may have art recognized meaning, the actual definition should be included in the first instance in order to convey Applicants intended meaning. However. Applicant is cautioned not to introduce new matter into the claims.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	I.	Claims 1 and 19-20 are ambiguous because they simultaneously utilize open language “comprising” and closed language “consisting of” for the antibody construct. As recited it is not clear if Applicant intends to claim compositions comprising or consisting of SEQ ID NO:8 and SEQ ID NO:10. The meets and bounds of the claims can not be determined. It is suggested that one is omitted (either comprising or consisting of) in order to obviate this rejection. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are directed to an antibody or antigen binding fragment that binds an AXL protein, wherein the antibody or antigen binding fragment comprises a heavy chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 8 and a light chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 10. The claims are also directed to methods  that administer the antibody or antigen binding fragment.
	Applicant has made a single recombinant mouse anti-AXL antibody designated V77-2a31.1. Specification section 0086, figure 3A and 3B. Applicant has made humanized antibodies. But states that a skilled artisan can make other antibodies with the claimed CDRs which retain binding to the antigen. However, the prior art does not appear to recognize that the framework regions and constant regions were generally known at the time the application was filed. Additionally, the claimed antibody or antigen binding fragment does not appear to be deposited.
	The prior art has demonstrated that an antibody structure is highly variable in the CDR regions. Lloyd et al. (2009) found that on average, about 120 different antibodies in a library can bind to a given antigen.  Additionally, Coleman et al. (Research in Immunology, 1994; 145(1): 33-36) teach single amino acid changes in an antigen can effectively abolish antibody antigen binding.
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies.
In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.



In this case, the specification lacks complete deposit information for the deposit of hybridoma cell lines and antibodies comprises a heavy chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 8 and a light chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 10 in accordance with 37 CFR1.801-1.809. 
While the specification provides enough information for one ordinary skill in the art to produce hybridoma cell lines and antibodies with the same or similar properties of and antibodies produced by the same (V77-2a37.1) reproduction of identical cell lines and antibodies is an extremely unpredictable event. Because it does not appear that the antibodies and their corresponding hybridoma cell lines, are known and publicly available or can be reproducibly isolated from nature without undue experimentation, a suitable deposit of the hybridoma cell lines and antibodies for patent purposes is required. 
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR § § 1.801-1.809, assurances regarding availability and permanency of deposits are required. 
Such assurance may be in the form of an affidavit or declaration by applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grantof a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
Amendment of the specification to recite the current practice requiring that a statement concerning all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this Application and that the deposit will be replaced if viable samples cannot be dispensed by the depository made in the instant Application. 
Without such a statement, it would be impossible for the skilled artisan to practice the invention of claims 1 and 19-20 because the specific deposits cannot be placed into the hands of the artisan because other clones made from the source material have no predictable reasonable expectation of success of being identical to the single clone deposited. 
Furthermore, unless the deposit was made at or before the time of filing, a declaration filed under 37 C.F.R. 1.132 is necessary to construct a chain of custody. 
The declaration, executed by a person in a position to know should identify the deposited hybridomas and monoclonal antibodies by its depository accession number, establishes that the deposited hybridomas and antibodies are the same as that described in the specification, and establish that the deposited hybridomas and antibodies were in applicants’ possession at the time of filing. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 27 USPQ 90 (CAFC1985) and 37 CRF §§ 1.801-1.809 for further information concerning deposit practice. 

Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117).  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).  
Without a deposit and removal of public restrictions, the skilled artisan cannot envision the detailed structure of the claimed antibody compositions, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of production and or isolation. 
An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  
The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. 



Therefore the full breadth of the claims, reading on the claimed "antibody or antigen binding fragment comprises a heavy chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 8 and a light chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 10 or methods utilizing said antibody do not meet the written description provision of 35 USC 112, first paragraph.

11.	Claims 1 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining, whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.
In particular, claims 1 and 19-20 are directed to an antibody or antigen binding fragment that binds an AXL protein, wherein the antibody or antigen binding fragment comprises a heavy chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 8 and a light chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 10.The claims are also directed to methods administering the antibody or antigen binding fragment.
Applicant has made a single recombinant mouse anti-AXL antibody designated V77-2a31.1. Specification section 0086, figure 3A and 3B. Applicant has made on humanized antibodies. But states that a skilled artisan can make other antibodies with the claimed CDRs which retain binding to the antigen. Antibody V77-2a31.1 is the only antibody taught by the disclosure as having the required capture antibody specificity. Please see section 0150. Yet, antibody V77-2a31.1 is not deposited. 
The specification does not state the identity to a deposited antibody, amino acid sequence, or any structural characteristics of antibodies that has the claimed characteristics.
One of skill in the art cannot extrapolate the teachings of the specification to the enablement of the claims because claim 1 requires the antigen binding site to comprise the CDR regions, thus one of skill in the art could not predictably make and use the antibody constructs, without undue experimentation.
The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict that the invention will function as claimed with a reasonable expectation of success. 
For the above reasons, it appears that undue experimentation would be required to practice the claimed invention.

In view of the lack of evidence, it is apparent that Applicants were not in possession of the claimed antibodies comprising CDRs that will maintain AXL binding, at the time of filing the instant application. It is not clear that Applicant has identified a single antibody protein configuration that meets the claimed “comprising” limitation.  
The skilled artisan cannot envision the detailed structure of the infinite possible antibodies or amino acid sequences; thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention. The antibody structure is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. 
A skilled artisan cannot envision all the contemplated recognition sequence sites by the detailed chemical structure of the claimed antibody, therefore conception cannot be achieved until reduction to practice has occurred. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. 
In fact, very different structures may be found on antibodies with the same specificity.  For example, very different VH chains can combine with the same VL chain to produce antibody binding sites with nearly the same size, shape, antigen specificity, and affinity.  A similar phenomenon can also occur when different VH sequences combine with different VL sequences to produce antibodies with very similar properties.

These observations indicate that divergent variable region sequences, both in and out of complementarily determining regions, can be folded to form similar binding site contours, which result in similar immunochemical characteristics.   Conversely, similar structure may be found on antibodies having different specificities.  
In the court decision of Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004), claims which recite a genus of antibodies that bound to a mouse antigen were found to be unpatentable, because the corresponding human antigen had not been adequately characterized.  This is the same issue currently at hand. The art indicates that it would require undue experimentation to formulate and use a successful antibody binding composition without prior demonstration of utility and/or efficacy.  
The nature of the invention- the invention is directed to an antibody or antigen binding fragment comprises a heavy chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 8 and a light chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 10 or methods utilizing said antibody.
The state of the prior art- the prior art of record fails to disclose the particular antibody meeting the claimed limitations.  
The predictability or lack thereof in the art- there is no predictability based on the instant specification that the antibody and its structure can be readily identified. 
The amount of direction or guidance present- appropriate guidance is not provided by the specification for the claimed antibodies and methods.    
The presence or absence of working examples- working examples are not provided in the specification that identify and/or exemplify the claimed antibodies, and methods.    
The quantity of experimentation necessary- it would require undue amount of experimentation for the skilled artisan to make and use the antibodies as claimed.
The relative skill of those in the art-the level of skill in the art is high.
The breadth of the claims- as recited, the instant claims are directed to an antibody or antigen binding fragment comprises a heavy chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 8 and a light chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 10 or methods comprising said antibody.
While it is not necessary to show working examples for every possible embodiment, there should be sufficient teachings in the specification that would suggest to the skilled artisan that the breadth of the claimed antibody is enabled.  This is not the case in the instant specification.    
In view of the teachings of In re Wands, 8 USPQ2d 1400, it has been determined that the level of experimentation required to enable the breadth of the claims is undue.  
Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966).  While every aspect of a generic claim does not have to be carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. 
Genetech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001.  That requirement has not been met in this specification with respect to an antibody or antigen binding fragment comprises a heavy chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 8 and a light chain variable region (CDRs) consisting of the amino acid sequences set forth in SEQ ID NO: 10 or methods comprising said antibody. Therefore, in view of the insufficient guidance in the specification, extensive experimentation would be required to enable the claims and to practice the invention as claimed. 
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-20 of copending Application No.16/987,118. 
The claimed invention in Application No. 16/987,118 is directed to AXL protein binding antibodies or fragments thereof involving SEQ ID Nos: 8 and 10. The instantly claimed invention is encompassed in the claims of application no. 16/987,118.
This is a provisional nonstatutory double patenting rejection.

14.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,787,516. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the claims in US patent No. 10,787,516 are drawn to an antibody or antigen binding fragment that binds AXL wherein the CDR regions comprise heavy chain variable SEQ ID NO:8 and light chain variable SEQ ID NO:10. See claim 1-8 of US Patent No. 10,781,516. The claims are also directed to methods and kits that detect the expression of AXL. The antibody of the instant claim is encompassed in the claims of US Patent No.10,787,516. 

15.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,787,517. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the claims in US patent No. 10,787,517 are drawn to an antibody or antigen binding fragment that binds AXL wherein the CDR regions comprise heavy chain variable SEQ ID NO:8 and light chain variable SEQ ID NO:10. See claim 1-18 of US Patent No. 10,781,517. 
The claims are also directed to methods and kits that detect the expression of AXL. The antibody of the instant claim is encompassed in the claims of US Patent No.10,787,517. 

16.	Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,787,516 and claims 1-18 of U.S. Patent No. 10,787,517 in view of Chardes et al. (WO 2012/175692 A1). 
The claims in US Patent No. 10/787,516 and US Patent No.10,787,517 are drawn to an antibody or antigen binding fragment that binds AXL wherein the CDR regions comprise heavy chain variable SEQ ID NO:8 and light chain variable SEQ ID NO:10. 
However the claims do not specifically teach method administering the antibody to cancer subjects to treat or inhibit cancer cell growth. 
Chardes et al. (WO 2012/175692 A1) disclose therapeutic methods of administering anti-Axl antibodies to cancer subjects. See abstract. The reference discloses that the dysregulation of Axl or its ligand Gas6 is implicated in the pathogenesis of  variety of human cancers. Since Axl may be involved in the regulation of multiple aspects of tumorigenesis including tumor growth, invasion and angiogenesis, it represents a target for therapeutic intervention in cancer especially for the development of anti-metastatic cancer therapy and for other cancer treatments of drug resistance. See page 1 lines 22-30. Therapeutic uses are taught on pages 24-26.



It would have been obvious to one of ordinary skill in the art to administer the claimed anti-AXL antibodies to cancer subjects at the effective filing date of the instant invention because Chardes et al. (WO 2012/175692 A1) disclosed therapeutic methods of administering anti-Axl antibodies to cancer subjects. See abstract. The reference discloses that the dysregulation of Axl or its ligand Gas6 is implicated in the pathogenesis of  variety of human cancers. See page 1 lines 22-30.
On skilled in the art would have been motivated to administer anti-AXL antibodies to cancer subjects because Chardes et al. taught that Axl “represents a target for therapeutic intervention in cancer especially for the development of anti-metastatic cancer therapy and for other cancer treatments of drug resistance”. See page 1 lines 22-30.

17.	For reasons aforementioned, no claims are allowed.

18.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa V. Cook whose telephone number is (571) 272-0816.  The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.
Any inquiry of a general nature or relating to the status of this application should be directed to Group TC 1600 whose telephone number is (571) 272-1600.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see httpr//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816

/LISA V COOK/Primary Examiner, Art Unit 1642